APPENDIX A FORM OF AGREEMENT AND PLAN OF REORGANIZATION , This Agreement and Plan of Reorganization (“Agreement”) is entered into as of , 2009, by and between Tortoise Gas and Oil Corporation, a registered closed-end management investment company, File No. 811-22097 (“TGO”), and Tortoise North American Energy Corporation, a registered closed-end management investment company, File No. 811-21700 (“TYN” and together with TGO, each a “Fund” and collectively the “Funds”). The Funds wish to effect a reorganization described in Section 368(a)(1) of the Internal Revenue Code of 1986, as amended (the “Code”), and intend this Agreement to be, and adopt it as, a "plan of reorganization" within the meaning of the regulations under the Code.The reorganization will consist of (i) the acquisition by TYN of substantially all of the assets, and the assumption by TYN of substantially all of the liabilities, of TGO in exchange for the issuance by TYN to TGO of an equal aggregate net asset value
